In six related family offense proceedings pursuant to Family Court Act article 8, the petitioner appeals from six orders of the Family Court, Queens County (Lubow, J), all dated October 23, 2012, which, after a fact-finding hearing, dismissed the petitions.
Ordered that the orders are affirmed, without costs or disbursements.
A family offense must be established by a fair preponderance of the evidence (see Family Ct Act § 832; Matter of Pearlman v Pearlman, 78 AD3d 711, 712 [2010]). “The determination of whether a family offense was committed is a factual issue to be resolved by the [trial] [c]curt, and that court’s determination regarding the credibility of witnesses is entitled to great weight on appeal and will not be disturbed if supported by the record” (Matter of Richardson v Richardson, 80 AD3d 32, 43-44 [2010]; see Matter of King v Edwards, 92 AD3d 783, 784 [2012]). Here, the Family Court properly determined that the evidence adduced at the fact-finding hearing was insufficient to establish that the respondents committed the family offenses of attempted assault, assault in the second degree, assault in the third degree, harassment in the second degree, and disorderly conduct (see Family Ct Act § 812; cf. Penal Law §§ 110.00, 120.00, 120.05, 240.20, 240.26).
The appellant’s remaining contention is without merit.
Accordingly, the Family Court properly dismissed the petitions. Dickerson, J.E, Hall, Roman and Cohen, JJ., concur.